DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 11/11/2021 has been entered with amended and previously presented Claims 1-20. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
a first tone correction unit configured to estimate transparency for each region of the image data, and correct tone; a second tone correction unit configured to correct tone of the image data using a tone curve; and a control unit configured to: (i) selectively control the first tone correction unit and the second tone correction unit to perform first-stage tone correction and second- stage tone correction on the image data, and (ii) perform the first-stage tone correction in a particular range and suspend the first- stage tone correction to prevent halo noise from being generated with respect to a contour portion of the image data.
Claims 2-17 are dependent upon Claim 1 and, are therefore, allowable.
Independent Claim 18 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
a first tone correction unit configured to estimate transparency for each region of the image data, and correct tone; a second tone correction unit configured to correct tone of the image data using a tone curve; and a control unit configured to: (i) selectively control the first tone correction unit and the second tone correction unit to perform first-stage tone correction and second- stage tone correction on the image data, and (ii) perform the first-stage tone correction in a particular range and suspend the first- stage tone correction to prevent halo noise from being generated with respect to a contour portion of the image data.
Independent Claim 19 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
first tone correcting of the image data based on estimating transparency for each region of the image data; second tone correcting of the image data using a tone curve; and selectively controlling performance of the first tone correcting and the second tone correcting, wherein selective control of performance of the first tone correcting includes maintaining the first tone correcting in a particular range and suspending the first tone correcting to prevent generating halo noise with respect to a contour 7portion of the image data.
Independent Claim 20 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
a first tone correction unit configured to estimate transparency for each region of the image data, and correct tone; a second tone correction unit configured to correct tone of the image data using a tone curve; and a control unit configured to: (i) selectively control the first tone correction unit and the second tone correction unit to perform first-stage tone correction and second- stage tone correction on the image data, and (ii) perform the first-stage tone correction in a particular range and suspend the first- stage tone correction to prevent halo noise from being generated with respect to a contour portion of the image data.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667
                                                                                                                                                                                         /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667